DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 2/2/2021 has been entered. Claims 1-11 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the non-final Office Action mailed 11/4/2020.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is United States Application Publication No. 2012/0251275 which teaches a system for analyzing petri dishes with an analysis tool and a control unit with a first elevator. However, the prior art does not disclose, teach or suggest the claimed combination of he control unit is configured to move the first elevator along a conveyor direction of the conveyor and to move the petri dish by means of the conveyor on the conveyor plane along the conveyor direction from the analysis tool toward a first neutral position for sorting, and in case of information assigned to the petri dish is a first information, the control unit is configured to move the first elevator into a carrier position, which is virtually situated at the point of intersection of the carrier axis with the conveyor plane and reached as soon as the carrier axis and the first elevator axis substantially coincide, wherein, as soon as the first elevator reaches the carrier position, the control unit is configured to move a substantially flat first plate of the first elevator along the first elevator axis, which first plate is configured to receive the petri dish from the conveyor, to move the first plate from the first neutral position located in the conveyor plane into a first transfer position according to the first information, which is reached as soon as the petri dish is being taken over by the at least one carrier.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798